Citation Nr: 1341442	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska that granted service connection for PTSD and assigned an initial 10 percent rating.  A January 2010 rating decision assigned an initial 30 percent rating.  However, as that grant did not represent a total grant of benefits sought on appeal, this claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a personal hearing in his substantive appeal, and the Veteran was notified that the hearing was scheduled on October 8, 2009.  However, the Veteran did not appear for the hearing.  As good cause was not presented, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

In his November 2012 Informal Hearing Presentation, the Veteran's representative waived RO consideration of any additional evidence submitted subsequent to the April 2010 certification.  In addition to reviewing the Veteran's paper claims folder, the Board has reviewed the Virtual VA electronic claims file.  That file contained relevant VA treatment records dated January 2010 to July 2012.  The Veteran has waived RO consideration of that evidence, and the Board may consider that evidence.  38 C.F.R. § 20.1304 (2013). 

In a November 2012 decision, the Board granted a higher 50 percent rating for the Veteran's PTSD for the entire rating period.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for partial remand, in a May 2013 Order, the Court vacated and remanded that part of the Board decision that denied a rating in excess of 50 percent for readjudication in accordance with the joint motion.  In a January 2013 rating decision, the RO implemented the Board's grant of a 50 percent rating for PTSD.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.



REMAND

The Veteran was last examined by VA for his PTSD in November 2009, over four years ago.  Thus, the Veteran's last examination is stale.  The Veteran's PTSD may have worsened since the date of the last examination.  To properly adjudicate the increased rating claim, another examination should be scheduled.

Prior to the examination, any outstanding VA medical records should be obtained.  The record, including the Veteran's Virtual VA electronic claims file, contains treatment notes from the Sioux Falls VA Health Care System through July 2012.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any records of treatment from the Sioux Falls VA Health Care System since July 2012.

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD.  The examiner should also indicate the degree of social and occupational impairment due to PTSD.  The examiner should review the claims folder and note that review in the examination report.  A rationale for all opinions should be provided.

3.  Then, readjudicate the claim.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

